 


109 HRES 667 IH: Commending hospice care providers such as Hospeace House for allowing people with life-limiting illness or injury to die pain-free and with dignity.
U.S. House of Representatives
2006-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 667 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2006 
Mr. Kuhl of New York submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Commending hospice care providers such as Hospeace House for allowing people with life-limiting illness or injury to die pain-free and with dignity. 
 
 
Whereas the number of hospice programs nationwide has grown from one program in 1974 to 3,650 programs in 2004 and continues to increase; 
Whereas approximately 63 percent of hospice programs, including Hospeace House of Naples, New York, are nonprofit; 
Whereas 1,060,000 patients sought hospice care in 2004; 
Whereas hospice providers care for patients with diagnoses of cancer, end-stage heart disease, dementia, debility, lung disease, and end-stage kidney disease, among others; 
Whereas hospice patients are, in most cases, in need of caring, rather than curing; 
Whereas Hospeace House has established a network of nurses, volunteers, clergy, and staff, which enables it to provide the highest level of hospice care possible to its residents; and 
Whereas hospice offers a unique mix of medical care, pain management, and emotional and spiritual support to patients as well as their families: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes Hospeace House and the rest of the Nation’s hospice providers for their contributions in caring for people who have months rather than years to live; 
(2)commends these hospice providers for making patients comfortable, addressing issues that cause patients physical and emotional pain, and supporting their families; and 
(3)encourages hospice providers to maintain their commitment to offering the highest quality of care for patients by establishing community partnerships. 
 
